1 Reported in 226 N.W. 943.
Another action on the same public contractor's bond involved in Clifton v. Norden, 178 Minn. 288, 226 N.W. 940, decided by an opinion filed herewith. The case was tried without a jury and resulted in findings and an order for judgment for plaintiffs. The defendant surety company appeals from an order denying its alternative motion for an amendment of the findings of fact and conclusions of law or for a new trial.
The only items in controversy are eight tires furnished for the trucks of subcontractors of Norden, the price of which, as charged *Page 296 
by plaintiffs, was $200. They were furnished for the trucks while they were engaged on the Norden job, but there was no proof that they were consumed in the execution of that contract. There is a finding that the reasonable value of the use of the trucks upon the project exceeded the cost of the tires; but, as we have held in the Clifton case, that is immaterial.
Order reversed.